MEMORANDUM **
Leonel Cortes-Correa appeals the 38-month sentence imposed following his guilty plea conviction for three counts of possession of stolen funds in interstate commerce, in violation of 18 U.S.C. §§ 2 & 2315. We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291. We affirm.
The district court did not clearly err in finding that Cortes-Correa’s insurance fraud scheme involved sophisticated means because the evidence demonstrates that Cortes-Correa’s scheme was significantly more complex or intricate than an ordinary insurance fraud scheme. See U.S.S.G. § 2F 1.1(b)(6)(C), cmt. n. 18; cf. United States v. Montano, 250 F.3d 709, 714-15 (9th Cir.2001).
The district court did not clearly err in finding that Cortes-Correa failed to fully accept responsibility for his offense where he attempted to interfere with the prosecution of his alleged co-conspirator and failed to assist authorities in recovering the fruits of his insurance fraud scheme. See U.S.S.G. § 3E1.1, comment, n. 1(c) & (e), and n. 4 (explaining that obstructing and impeding administration of justice ordinarily negates acceptance of responsibility).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.